Order vacating appointment of receiver, discontinuing action and canceling Us pendens reversed .upon the. law and. the facts, with ten dollars costs and disbursements, motion denied, with ten dollars costs, and matter, remitted to the Special Term for trial: respondent to answer within ten days from service of a copy of the order herein. The issue presented by the papers on the motion at Special Term can properly be raised upon the trial in a court of equity, which has authority to withhold relief. There is no authority which would justify the order on respondent’s motion. Lazansky, P. J., Rich, Young, Hagarty and Tompkins, JJ., concur.